WR-82, 180-01
                                                                          COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                       Transmitted 12/16/2014 4:25:45 PM
                                                                         Accepted 12/17/2014 2:58:39 PM
                                                                                            ABEL ACOSTA
                                      NO. 990D04290-1                                               CLERK

STATE OF TEXAS                                §     IN THE DISTRICT COU~!CEIVED
                                              §                   COURT OF CRIMINAL APPEALS
vs.                                           §     346TH JUDICIAL Dl~I~~~~~~ CLERK
                                              §                                         '
MARTHA MELENDEZ                               §     EL PASO COUNTY, TEXAS


 MOTION FOR THE MAKING OF A COMPLETE RECORD FOR THE BENEFIT OF
              THE TEXAS COURT OF CRIMINAL APPEALS

TO THE HONORABLE JUDGE OF SAID COURT:

        Now comes MARTHA MELENDEZ, Defendant, and files this motion for the making of

a complete record for the benefit of the Texas Court of Criminal Appeals and in.support would

show:

        1.     On September 17, 2014, this Court signed a Findings of Fact and Conclusions of

               Law and ordered that the Clerk of the Court transmit a complete record to the

               Court of Criminal Appeals. The order specified that many items were to be

               transferred including the 11.07 writ of habeas corpus along with applicable

               memorandums, answers, responses, motions, proposed orders, affidavits, exhibits,

               etc.

        2.     On September 22, 2014, the Clerk of this Court sent 4 volumes to the Court of

               Criminal Appeals. The page counts for the volumes are as follows:

               Volume 1-     371 pages

               Volume 2-     453 pages

               Volume 3-     444 pages

               Volume 4-     171 pages

               TOTAL OF VOLUMES- 1439 pages
State v. Melendez- Page 1


                                                               IEILJECRCOJNJIC
                                                                     IR       3.      The Court of Criminal Appeals, processed the filing on September 24, 2014.

       4.      Applicant, Martha Melendez, does not believe the file has been transferred as

               ordered. There was an original writ filed, and then two amendments occurred.

               One exhibit to the writ was the trial counsels file and that alone was over 900

               pages.

       5.      Applicant believes justice is not served by the Court of Criminal Appeals relying

               on an incomplete file copy in which to base its review herein.

       6.      Applicant is requesting a stay of the proceedings at the Court of Criminal Appeals

               until a complete record is provided.

       7.      Applicant is requesting the Clerk of this Court to provide the undersigned counsel

               with an identical copy of what is filed with the Court of Appeals so that a

               comparison can be made to verify that a complete record is submitted.

       WHEREFORE, PREMISES CONSIDERED, Applicant respectfully requests the

Court to order the Clerk to comply with its previous order and cause a copy of the complete

record herein to be sent to the Court of Criminal Appeals and for other relief as requested herein.



                                              Respectfully submitted,

                                              LAW OFFICE of RUBEN FRANCO, JR.
                                              116 West Lewis
                                              Conroe, TX 77301
                                              Tel: 936-441-2999
                                              Fax: 936-788-5670


                                              By: _ __,_R£__,_
                                                           _ _ _..,....-_ _ _ _ _ _ _ __
                                                  RUBEN FRANCO, JR.
                                                  State Bar No. 24040928
                                                  rubenf@conroelawoffice.com
                                                  Attorney for MARTHA MELENDEZ
State v. Melendez- Page 2
                                  CERTIFICATE OF SERVICE

       This is to certify that on December 16, 2014, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, El Paso County, by certified

mail, return receipt requested.




                                          RUBEN    fi!jffCO,   JR.




State v. Melendez- Page 3
                                        NO. 990004290-1

STATE OF TEXAS                                  §      IN THE DISTRICT COURT
                                                §
vs.                                             §      346TH JUDICIAL DISTRICT
                                                §
MARTHA MELENDEZ                                  §     EL PASO COUNTY, TEXAS

                                           ORDER

       On _ _ _ _ _ _, 2014, came on to be considered MARTHA MELENDEZ's

Motion for Making of a Complete Record for the Benefit of the Texas Court of Criminal

Appeals, and IT IS THE ORDER OF THIS COURT:

       1.      That the Clerk of this Court shall transmit a complete record to the Texas Court of

            Criminal Appeals; and

       2.      That the Clerk of this Court provide the Applicant with a copy of the identical

            record that is provided to the Texas Court of Appeals.




                                              WDGE PRESIDING




State v. Melendez- Page 4
                                       NO. WR-82,180-'01
                                            I




STATE OF TEXAS                                    §     IN THE COURT OF CRIMINAL
                                                  §     APPEALS        RECEIVED
                                                  §                       COURT OF CRIMINAL APPEALS
vs.                                               §                             12/17/2014
                                                                            ABELACOSTA,CLERK
                                                  §
MARTHA MELENDEZ                                   §        OF TEXAS

                                        NO. 990D04290-1

STATE OF TEXAS                                    §        IN THE DISTRICT COURT
                                                  §
vs.                                               §        346TH JUDICIAL DISTRICT
                                                  §
MARTHA MELENDEZ                                   §        EL PASO COUNTY, TEXAS


      NOTICE OF FILING WITH TRIAL COURT DUE TO INCOMPLETE RECORD

        NOTICE is hereby given that a Motion has been filed with the 346th Judicial District

Court of El Paso County, Texas. A copy of the motion is attached hereto. The subject of that

motion relates to the Applicant's belief that the record provided to this Court is not complete.

The page numbers for each volume total 1,439 pages which does not comport to the number of

pages that Applicant knows are part of the record. Part of the exhibits to the writ included the

trial attorney's file and that alone was over 900 pages.

        Applicant requests this Court stay the proceeding until it can be reasonable sure that a

complete record has been provided to this Court.

                                                Respectfully submitted,

                                                LAW OFFICE of RUBEN FRANCO, JR.
                                                116 West Lewis
                                                Conroe, TX 77301
                                                Tel: 936-441-2999
                                                Fax: 936-788-5670



State v. Melendez- Page 1
                            By:                  f2F=
                                  RUBEN FRANCO, JR.
                                  State Bar No. 24040928
                                  rubenf@conroelawoffice.com
                                  Attorney for MARTHA MELENDEZ




State v. Melendez- Page 2
                                  CERTIFICATE OF SERVICE

       This is to certify that on December 16, 2014, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, El Paso County, by certified

mail, return receipt requested.




State v. Melendez- Page 3